Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Upon review and further consideration of the claim limitations dated 03/14/2022, the Applicant’s arguments/remarks dated 03/14/2022 and the Interview Summary dated 03/18/2022, the examiner finds the claim amendments novel and the applicant’s arguments persuasive. The examiner finds persuasive pages 7-9 of the applicant’s remarks/arguments dated 03/14/2022.
Thus, the examiner finds Independent claims 1, 12 and 18 (and their corresponding dependent claims) allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674